On July 27, 2005, the defendant was sentenced to five (5) years in the Montana State Prison for violation of the conditions of a suspended sentence for the offense of Assault on a Minor, a felony.
On March 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Rob Henry. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to a five (5) year commitment to the Department of Corrections, with a recommendation for placement in a Pre-Release program. The terms and conditions shall remain the same as imposed in the July 27, 2005 judgment.
Hon. Marc Buyske, District Court Judge.